Citation Nr: 0912865	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-17 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
partial loss of the pancreas.

3.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (the RO) in Houston, Texas.  A 
February 2006 decision denied that new and material evidence 
had been received to reopen a previously-denied claim of 
entitlement to service connection for bilateral hearing loss 
and denied entitlement to compensation under 38 U.S.C. § 1151 
for partial loss of pancreas.  A September 2006 decision 
denied service connection for diabetes mellitus type II, 
claimed as due to exposure to Agent Orange.  

The Veteran testified at a Travel Board hearing held during 
August 2008 in san Antonio, Texas before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The issues of  entitlement to compensation under 38 U.S.C. § 
1151 for partial loss of pancreas, and entitlement to service 
connection for diabetes mellitus type II due to exposure to 
Agent Orange are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




Matters not on appeal

In its February 2006 decision, the RO denied service 
connection for diabetes mellitus type II as secondary to 
partial loss of pancreas.  The Veteran has not appealed that 
decision.  That issue is therefore not in appellate status, 
and it will be discussed no further herein.

The RO sent the Veteran a letter in May 2005 informing him of 
the need for new and material evidence in order to reopen a 
January 1972 decision in which service connection for 
bilateral hearing loss had been denied.  The Veteran 
responded with a letter asserting an alternate theory for 
reopening the January 1972 decision which amounts to a claim 
of clear and unmistakable error (CUE) in that decision. 
The matter of CUE is separate and distinct from the matter of 
the submission of new and material evidence which is being 
decided below.  Compare 38 C.F.R. §§ 3.105, 3.310 (3008).  
The CUE claim has not yet been developed by the RO, and it is 
referred to the agency of original jurisdiction for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed January 1972 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  The evidence received since the January 1972 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.
 



CONCLUSIONS OF LAW

1.  The January 1972 RO rating decision denying the claim of 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the January 1972 rating decision 
relating to bilateral hearing loss is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

The Veteran is seeking service connection for bilateral 
hearing loss.  Implicit in his service connection claim is 
the contention that new and material evidence which is 
sufficient to reopen the claim has been received.

As is discussed elsewhere in this decision, other issues on 
appeal, entitlement to compensation under 38 U.S.C.A. § 1151 
for partial loss of pancreas and entitlement to service 
connection for diabetes mellitus type II claimed as due to 
exposure to Agent Orange, are being remanded for additional 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
secondary service connection in a letter from the RO dated in 
May 2005.  That letter included a request for evidence of a 
relationship between an additional disability and a service-
connected disability.  A letter dated in July 2005 informed 
the Veteran of the evidentiary requirements to substantiate 
his § 1151 compensation claim.  The Veteran was informed of 
the evidentiary requirements for service connection in 
letters from the RO dated in April 2006 and July 2006.  Those 
letters included a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the May 2005 and July 
2005 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
Agencies.  With respect to private treatment records, the 
letters informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  The May 2005 
letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence."

The May 2005 VCAA letter also instructed the Veteran to send 
any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

The May 2005 VCAA letter also notified the Veteran of the 
evidence and information that is necessary to reopen claims, 
and provided notice of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claims for the benefit sought.  See the May 10, 2005 VCAA 
letter, page 2.  
Thus, the VCAA letter complied with the decision in of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Kent v Nicholson, 20 Vet. App. 1 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2), (3), (4) and (5) in April 
2006 and July 2006 VCAA letters.  

In any event, as set forth below, the Board has determined 
that the application to reopen the claim of service 
connection for bilateral hearing loss is being denied. 
Consequently, no rating and no effective date will be 
assigned, and elements (4) and (5) are moot as to that issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).


Notwithstanding the above, the RO obtained evidence in 
connection with the Veteran's hearing loss claim, in 
particular VA audiometric examinations in October 2005 and 
March 2007.  A medical nexus opinion was also obtained.  

The Board notes that, at the August 2008 hearing, the 
Veteran's representative contended that the March 2007 
medical nexus opinion was superficial and incorrect.  He 
asked for an additional opinion.  Essentially, the 
representative asserted that the examiner overlooked a great 
deal of information in the Veteran's service treatment 
records relating to ear and hearing problems.  

On review of the March 2007 medical nexus opinion, the Board 
observes that the examiner did review and make reference to 
the Veteran's service treatment records.  The Board does not 
consider the opinion to be inadequate for purposes of this 
decision merely because the examiner did not discuss in more 
detail the contents of the Veteran's service treatment 
records.  If the Veteran believed that the VA opinion did not 
accurately reflect his medical history, he was free to obtain 
a  favorable opinion and send it to VA.  The Veteran did not 
do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified at a Travel Board 
hearing held at the RO during August 2008 where he was 
represented by his designated service organization 
representative.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.




	(CONTINUED ON NEXT PAGE)




Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

The Veteran's original claim of entitlement to service 
connection for bilateral hearing loss was denied in an 
unappealed January 1972 RO decision.  
The claim was denied in January 1972 because an October 1971 
VA audiometric examination showed his hearing was within 
normal VA criteria limits.  It was noted that the Veteran was 
treated in service on numerous occasions for loss of hearing, 
primarily on the right side.  In essence, the claim was 
denied based on elements 
(1) and (3): no current disability and thus no nexus to 
service.  

The evidence added since January 1972 consists of a March 
2005 audiometric examination, an October 2005 audiometric 
examination; a March 2007 VA audiometric examination with a 
nexus opinion by a VA examiner; statements by the Veteran; 
and his August 2008 hearing testimony.

The audiology examination show hearing loss as defined in 
38 C.F.R. § 3.385.
The March 2007 VA examiner described the Veteran's bilateral 
hearing loss as mild to moderate.

Because the recent audiometric examinations show bilateral 
hearing loss, which was lacking at the time of the rating 
decision in January 1972, this is new and material evidence 
as to element (1), current disability.  The second element 
has never been in dispute.  As previously noted, there must 
be new and material evidence as to each and every aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans, supra.

Turning to element (3),  medical nexus, the VA examiner in 
March 2007 opined that the Veteran's current hearing loss was 
not caused by or the result of his in-service noise exposure 
while serving in the Navy aboard an aircraft carrier.  
The VA examiner noted the normal audiometric examination 
dated October 13, 1971.  The examiner concluded that the 
Veteran's service treatment records indicated variable 
hearing loss, more likely than not related to ear infections.  

This opinion is clearly against the claim.  It therefore 
cannot be considered to be new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

To the extent that the Veteran himself contends that his 
current bilateral hearing loss is due to his active military 
service, this amounts to a reiteration of contentions made in 
connection with his original claim in 1971.  Such contentions 
are not new. See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

Moreover, it is well established that laypersons such as the 
Veteran are not competent to opine on medical matters such as 
the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

As such, the Veteran's assertion is neither new or material.  

In short, after a careful review of the evidence which has 
been received since the January 1972 RO decision, the Board 
concludes that new and material evidence has not been 
submitted which is sufficient to reopen the claim.   There is 
now of record new and material evidence e as to the existence 
of bilateral hearing loss.  However,  with respect to the 
element of medical nexus the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran's current hearing loss was incurred 
in or aggravated by his active service.  Since there must be 
new and material evidence as to as each and every aspect of 
the claim that was lacking at the time of the last final 
denial, see Evans, the claim is not reopened and the benefit 
sought on appeal remains denied.  

ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  
The benefit sought on appeal remains denied.  




	(CONTINUED ON NEXT PAGE)





REMAND

For reasons stated immediately below, the Board has 
determined that the remaining two issues on appeal must be 
remanded for additional evidentiary development.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
partial loss of pancreas.

The Veteran entered the VAMC in San Antonio, Texas on August 
18, 1980 where he had surgery to remove his gallbladder on 
August 26, 1980.  The record shows that he was discharged on 
September 9, 1980 to his primary care doctor (Dr. M.P.) who 
was taking him to Northeast Baptist Hospital.  

In a statement attached to his June 2007 substantive appeal, 
the Veteran stated that his condition was deteriorating at 
the VA Medical Center; that he was quickly diagnosed with 
pancreatitis at Northeast Baptist Hospital; and that he 
underwent emergency surgery for partial removal of his 
pancreas.  He contends that VA was negligent in that he 
developed pancreatitis after his gallbladder surgery, and 
that VA failed to diagnose the pancreatitis and was treating 
him for ulcers.

Statements by his doctors (Dr. R.B. and Dr. M.P.) dated in 
March 2005 confirm that the Veteran had pancreatic surgery at 
Northeast Baptist Hospital during 1980.  Both doctors 
indicated that records from the Veteran's hospitalization and 
surgery at Northeast Baptist Hospital were no longer 
available. 

The Veteran stated that the surgeon who performed the 
pancreatic surgery in 1980 was Dr. G.  It appears there has 
also been no attempt by the RO to obtain treatment records 
from Dr. G.  An attempt should be made to obtain relevant 
records from 
Dr. G. 

The RO obtained a November 2005 VA medical opinion relating 
to the Veteran's Dr. M.M., who concluded that the Veteran's 
development of pancreatitis was not due to mismanagement of 
his treatment at the VA hospital.  However, Dr. M.M. 
recommended that an opinion should also be obtained from a VA 
surgeon.  As noted by the Veteran in his August 2008 
testimony, this has not been done.  

A medical opinion from a VA surgeon is needed.  The opinion 
should address the issues of whether there was negligence on 
the part of VA in its treatment of the Veteran which caused 
the development of pancreatitis; whether there was negligence 
on the part of VA in the form of failure to diagnose and 
treat pancreatitis; and whether the development of 
pancreatitis was or was not a foreseeable event.  

3.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to Agent Orange.

In a September 2006 decision, the RO denied the Veteran's 
March 2006 claim of entitlement to service connection for 
diabetes mellitus type II, claimed as due to exposure to 
Agent Orange.  In October 2006, the Veteran filed a NOD as to 
the RO's September 2006 decision denying his claim of service 
connection for diabetes mellitus type II due to exposure to 
Agent Orange.  To date, however, no SOC as to this issue has 
been furnished.  Pursuant to Manlincon v West, 12 Vet. App. 
238 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 3.160(c) 
and requires further action, namely the issuance of a SOC.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2008).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran to 
identify any additional relevant medical 
records pertaining to his claims.  VBA 
should assist him in obtaining the 
records identified.  In particular, VBA 
should request that the Veteran provide 
releases for obtaining the treatment 
records of Dr. G.  Any medical records 
obtained should be associated with the 
Veteran's VA claims folder.

2.  After the above development has been 
accomplished, VBA should obtain review of 
the Veteran's claims folder and an 
opinion by a VA surgeon with respect to 
the claim under 38 U.S.C. § 1151.  The 
opinion should address the questions of 
whether there was carelessness, 
negligence, lack of proper skill, or 
error in judgment on the part of VA in 
furnishing medical treatment of the 
Veteran which resulted in the development 
of pancreatitis; to include any failure 
to properly diagnose and treat 
pancreatitis; and whether the development 
of pancreatitis post gallbladder surgery 
was a foreseeable event.  report should 
be associated with the claims folder.

3.  VBA must send the Veteran a SOC in 
response to his October 2006 NOD as to 
the RO's September 2006 decision denying 
service connection for diabetes mellitus 
type II, claimed as due to exposure to 
Agent Orange.  If and only if he files a 
timely substantive appeal (VA Form 9), 
the issue should be forwarded to the 
Board for its further consideration.

4.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the claim of 
compensation under 38 U.S.C. § 1151 for 
partial loss of pancreas.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


